           Case 4:12-cr-00318-SWW Document 128 Filed 10/26/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

UNITED STATES OF AMERICA

vs.                                     4:12-CR-00318-01 SWW
                                        4:20-CV-01242 SWW

MARCUS LAMONT EASON

                                              ORDER

          Defendant’s Motion to Vacate, Set Aside, or Correct Sentence under 28

U.S.C. § 2255 (Doc. No. 127) is DENIED because it is a successive habeas

petition.1

          As amended in April 1996 by the Antiterrorism and Effective Death Penalty

Act, § 2255 requires that all successive § 2255 motions be certified by the

appropriate court of appeals before they are considered by the district courts.

Because Petitioner failed to obtain certification from the Court of Appeals for the

Eighth Circuit, his petition must be dismissed for lack of jurisdiction.2

          IT IS SO ORDERED this 26th day of October, 2020.

                                                Susan Webber Wright
                                                UNITED STATES DISTRICT JUDGE



1
Defendant previously filed a habeas petition, which was denied, on October 15, 2018 (Doc.
Nos. 113, 114).
2
    Boykin v. U.S., 242 F.3d 373 (8th Cir. 2000).
